DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 05/21/2021 has been entered.   Upon entering the submission, claims 1, 3, 10, and 11 are amended.  Claims 2, and 6 are cancelled.  Claims 1, 3-5, and 7-16 are pending, and are under examination on the merits.  

Response to RCE Submission
Claim rejections under 35 U.S.C. §112(b)
Applicants’ amendments to claims 3 and 10 obviate both the rejections.   The rejections are hereby withdrawn.   

Claim rejections under 35 U.S.C. §103(a)
Applicants’ amendment and argument have been considered.  Specifically, amended claims 1 and 10 include the new limitation of step (b) and (d), wherein step (b) recites heat-treating to purify the nanoporous material at a temperature ranging from 200 to 400 °C for 30 to 360 minutes to remove the solvent and unreacted constituents and provide a purified nanoporous material; and step (c) recites mixing the metal chloride solution with the purified nanoporous material to impregnate surfaces of the purified nanoporous material with the metal chloride and provide an impregnated nanoporous material having a mixing ratio of the metal chloride to the purified nanoporous material of 10:2.5 to 10:50.  The previously cited prior art heat-treating to purify the nanoporous material at a temperature ranging from 200 to 400 °C for 30 to 360 minutes to remove the solvent and unreacted constituents and provide a purified nanoporous material.   Furthermore, the comparative test results in paragraphs [0140] through [0184] demonstrate that a superior moisture absorption is obtained  with unexpected results (Table 1 of paragraph [133]) by mixing the metal chloride and the organic-inorganic nanoporous material at a mixing ratio of 10:2.5 to 10:50 and the heat-treating step to purify the nanoporous material at a temperature ranging from 200 to 400 °C for 30 to 360 minutes of step (b) disclosed in working examples 2 and 3 of Applicants’ specification.  Therefore, Applicants’ amendment and argument are sufficient to overcome the rejection.   The rejection is hereby withdrawn.

The following rejections are necessitated by the amendment filed 05/21/2021 with the RCE:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Independent claims 1, 10, and 11 contain the phrase “an impregnated nanoporous material having a mixing ratio of the metal chloride to the nanoporous material of 10:2.5 to 10:50”, wherein the term “mixing ratio” is subject to multiple interpretations such as weight ratio, molar ration, and volume ratio.  Therefore, claims 1, 10, and 11 are indefinite.  Claims 3-5, and 8-9, 12-16 depending on claim 1 or 11 are rejected accordingly.  

  Claim 7 is rejected for depending on cancelled claim 6.  

	
Conclusions
Claims 1, 3-5, and 7-16 are rejected.


	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731